DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on November 11, 2019.

Drawings
3.	The drawings were received on November 11, 2019.  These drawings are accepted.

Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, and similarly with respect to claim 18, Park et al (US 8,555,810) discloses a plasma processing system (i.e. circuit of Figure 1) for processing a wafer (Fig. 1, wafer W), comprising: 
 	an electrostatic chuck (ESC) (Fig. 1, electrostatic chuck (ESC) as the fixing chuck including within pedestal 120) (See column 5, lines 5-20) defining a plane; and 
 	an edge ring assembly (Fig. 1, circuit of coupling ring 200 and edge ring 140) surrounding the ESC (Fig. 1, electrostatic chuck (ESC) as the fixing chuck including within pedestal 120), the edge ring assembly (Fig. 1, circuit of coupling ring 200 and edge ring 140) comprising: 
 	 	a coupling ring (Fig. 1, coupling ring 200) disposed on a step edge of the ESC (Fig. 1, electrostatic chuck (ESC) as the fixing chuck including within pedestal 120); and 
 	 	temperature modifying elements (Fig. 6, edge cooling and heating units 210 and 240 respectively) disposed within the coupling ring (i.e. coupling ring as shown within Figure 6). 

	However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination of an obvious manner discloses temperature modifying elements disposed within the coupling ring, including a plurality of first temperature elements and a plurality of second temperature elements, each of the temperature modifying elements having a first temperature side and a second temperature side projectively overlapping each other; wherein the first temperature sides of the first temperature elements are arranged to be planarly adjacent to the second temperature sides of the second temperature elements; wherein the plurality of the first temperature elements are circumferentially distributed around the coupling ring at substantially equidistance; and wherein the plurality of the second temperature elements are circumferentially distributed around the coupling ring at substantially equidistance.

 	Therefore, regarding claims 1-17, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A plasma processing system for processing a wafer, comprising: 
 	an electrostatic chuck (ESC) defining a plane; and 
 	an edge ring assembly surrounding the ESC, the edge ring assembly comprising: 
 	 	a coupling ring disposed on a step edge of the ESC; and 
 	 	temperature modifying elements disposed within the coupling ring, including a plurality of first temperature elements and a plurality of second temperature elements, each of the temperature modifying elements having a first temperature side and a second temperature side projectively overlapping each other; 
 	 	wherein the first temperature sides of the first temperature elements are arranged to be planarly adjacent to the second temperature sides of the second temperature elements; 
 	 	wherein the plurality of the first temperature elements are circumferentially distributed around the coupling ring at substantially equidistance; and 
 	 	wherein the plurality of the second temperature elements are circumferentially distributed around the coupling ring at substantially equidistance.

Regarding claims 18-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A plasma processing system for processing a wafer, comprising: 
 	an electrostatic chuck (ESC); and 
 	an edge ring assembly surrounding the ESC, the edge ring assembly comprising: 
 	 	a coupling ring disposed on a step edge of the ESC; 
 	 	temperature modifying elements includes a plurality of paired temperature elements, each temperature element of the plurality of paired temperature elements having a first temperature side and a second temperature side projectively overlapping to the first temperature side, each of the paired temperature elements having a first temperature element and a second temperature element, the first temperature element having a vertically reversed orientation from the second temperature element; and 
 	 	an edge ring disposed on the coupling ring.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al (US 8,555,810) deals with a plasma dry etching apparatus having a coupling ring with cooling and heating units, Kitagawa (US 2017/0140957) deals with a power feeding mechanism and method for controlling temperature of a stage, Cox (US 2015/0043123) deals with a locally heated multi-zone substrate support, Lin et al (US 2012/0091108) deals with methods and an apparatus for controlling a substrate temperature in a process chamber, Povolny et al (US 2010/0078899) deals with an adjustable thermal contact between an electrostatic chuck and a hot edge ring by clocking a coupling ring, and Kenworthy et al (US 2010/0044974) deals with edge rings for electrostatic chucks.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838